DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/21 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
structural light algorithm in claims 1, 6, and 9.
by means of in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6-7, and 9; these claims invokes 112(f) as discussed above. The claims provide for these “by means of" and “structural light algorithm" but in the specification does not show clearly the structures for these “structural light algorithm" and “by means of" to perform the claimed inventions. The specification fails to disclose any specific structure that corresponds to these types of these “structural light algorithm" and “by means of". Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 6-7, and 9; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention.
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak et al (US No. 2019/0074198).
Regarding claim 6; Von Novak et al discloses the miniature solid-state laser radar (302 @ figure 3) comprises a laser emitter (310 @ figure 3), an imaging lens (314 @ figure 3), an imaging sensor (318 @ figure 3) and a control and data processing apparatus (320 @ figure 3); the control and data processing apparatus (320 @ figure 3 and paragraph [0104]: e.g., components of computing system 1000 can be used with FIG. 3. The processing unit 1010 of FIG. 10 may include the logic 320 of FIG. 3) is composed of a timing control interface (316 @figure 3), a data communication interface (1030, 1033 @figure 10) and a central processing unit (1010 @ figure 10); the method comprises the following steps: 
15the laser emitter (310 @ figure 1) is controlled by the timing control interface (316 @ figure 3) to selectively emit linear laser (figures 1-2); 
the imaging lens (314 @ figure 3) collects reflected laser light (figures 1-2) and images same on
the imaging sensor (318 @ figure 3); 
the imaging sensor (318 @ figure 3) is controlled by the timing control interface (316 @ figure 3) to start exposure, 20receives light focused by the imaging lens (314 @ figure 3), and sends imaging data to the central processing unit (320 @ figure 3 and paragraph [0104]: e.g., components of computing system 1000 The processing unit 1010 of FIG. 10 may include the logic 320 of FIG. 3) through the data communication interface (1030, 1033 @ figure 10); and 
the central processing unit (1010 @ figure 10) receives the imaging data of the image sensor (318 @ figure 3), runs a structural light algorithm (transmitter 304 @ figure 3), and finally acquires point cloud data in a space environment (figure 10).
Regarding claim 7; Von Novak et al discloses the central processing unit (1000, 1010 @ figure 10 and paragraph [0104]: e.g., components of computing system 1000 can be used with FIG. 3. The processing unit 1010 of FIG. 10 may include the logic 320 of FIG. 3) alternately controls, by the timing control interface (316 @ figure 3), working of the laser emitter (310 @ figure 3) on the basis of periodically controlling the exposure of the imaging sensor (318 @ figure 3); in a first time period, the timing control circuit (316  @figure 3) controls the laser emitter to emit laser (310 @ figure 3), and the imaging sensor (318 @ figure 3) synchronously starts exposure; after a time interval Ton, the laser emitter (310 @ figure 3) is shut off, and the imaging sensor (318 @ figure 3) stops exposure; in a second 30time period, the central processing unit controls, by the timing control interface (316 @ figure 3), the laser emitter (310 @ figure 3) to not emit laser, and the imaging sensor (318 @ figure 3) starts exposure; after the time interval Ton, the imaging sensor stops exposure; and the first time period and the second time period are 10cyclically repeated (paragraph [0009]: e.g., the shutter may be a physical shutter and wherein operating the shutter at the third frequency may include repeatedly opening the shutter for a first period of time and closing the shutter for a second period of time, wherein opening the shutter allows passage of light received at the device through the shutter to the senor and closing the shutter obscures the sensor from receiving light received at the device. In implementations where the shutter is a physical shutter the first signal and the second signal may be optical signals or optical beams. For example, the first signal may be a third optical beam with the fourth frequency and the second signal may be fourth optical beam with the fifth frequency. In other implementations, the shutter may be a digital shutter, wherein operating the shutter at the third frequency comprises disabling sensing, blanking sensing, or disregarding sensed information for a first period of time repeatedly at a fixed rate based on the selected third frequency).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Von Novak et al (US No. 2019/0074198) in view of Droz et al (US 2018/0188359).
Regarding claim 8; Von Novak et al discloses all of feature of claimed invention except for the timing control interface controls the laser emitter and the imaging sensor to work at different moments, and splices a plurality of groups of final point cloud data results to obtain 5spliced large-range point cloud data. However, Droz et al teaches that it is known in the art to provide the timing control interface (control system 406 @ figure 4) controls the laser emitter (432 @ figure 4) and the imaging sensor (434 @ figure 4) to work at different moments, and splices a plurality of groups of final point cloud data results to obtain 5spliced large-range point cloud data (paragraph [0033]: e.g., the detection signals can then be processed by the controller to generate a plurality of points in a data cloud of points representing a scanned region of the environment. To that end, for instance, the position of each point in the data cloud can be determined based on a time delay between the emitted light pulse and the detection signal, and/or a light intensity of the detected signal, among other possibilities. Thus, in this instance, each light detector may correspond to a receiver channel mapped to a respective portion of the illuminated region of the environment). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Von Novak et al with limitation above as taught by Droz et al for the purpose of improving accuracy of the comparison between the timing of the output light pulses and the timing of the signal pulses measured. 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US No. 2009/0147239) in view of McMichael (US 2018/0188545).
Regarding claim 1; Zhu et al discloses a miniature solid-state laser radar and method (figures 1-4 and paragraph [0002]: e.g., LIDAR light detection and ranging system), comprising:
43 @ figure 4), an imaging lens (collection lens 47 @ figure 4), an imaging sensor (49 @ figure 4 and paragraph [0007]: e.g., a laser beam 51 is projected onto a target object 53 and the reflected beam 55 is imaged by the lens 47 onto the detector array 49. When the target moves in the range direction (for example as indicated by the arrow "R"), the corresponding spot image moves along the array), and a control and data processing apparatus, 
wherein 5the laser emitter (43 @ figure 4) is used to emit linear laser (51 @ figure 4); 
the imaging lens (47 @ figure 4) is used to collect reflected laser light (55 @ figure 4) and image same on the imaging sensor (49 @ figure 4); 
an equivalent focal length (f0 @ figure 4) of the imaging lens (47 @ figure 4) in a direction of a connecting line (K @ figure 4 and paragraph [0008]:e.g., p is the position of the imaged spot on the detector, .alpha. is the deflection angle of the laser beam, k is the separation between the lens and the laser source, and f0 is the effective distance between the position detector and lens) between the laser emitter (43 @ figure 4) and the imaging lens (47 @ figure 4) is greater than an equivalent focal length (f0 @ figure 4) in a 10direction which is perpendicular to the connecting line (K @ figure 4) between the laser emitter (43 @ figure 4) and the imaging lens (47 @ figure 4); 
the imaging sensor (49 @ figure 4) receives the light focused through the imaging lens (47 @
figure 4) and images the same (figure 4) on the imaging sensor (49 @ figure 4);  
the control and data processing apparatus (367 @ figure 7) is used to control the laser emitter (309, 313 @ figure 7) to work, 15receive imaging data of the imaging sensor (351, 355 @ figure 7) and operate a structural light algorithm (time of flight pulsed laser 313 @ figure 7) to finally acquire point cloud data in a space environment (paragraph [0093]-0097]: e.g., the calibration process converts voltages (u, v) of the galvanometers that drive the x and y-mirrors and the peak location (P) on the detector array into Cartesian coordinates, x, y and z. This enables the apparatus to measure the three-dimensional location of any point of a target object. In practice, there can be a small dependence of the position of the image on the detector on the x and y mirror position, which may be resolved by calibration using any suitable technique, for example, curve fitting, using a calibration look-up table, or by analytical calculation); 
43 @ figure 4) irradiates a surface of an object (53 @ figure 4), the light (55 @ figure 4) is reflected by the surface of the object (53 @ figure 4), is then received by the imaging lens (47 @ figure 4), and is finally imaged on the imaging lens (47 @ figure 4) of the imaging sensor (49 @ figure 4); and 
the laser emitter (313 @ figure 7) and the imaging sensor (353,351 @ figure 7) are both electrically connected 20with the control and data processing apparatus (367 @ figure 7). See figures 1-18
	Zhu et al discloses all of feature of claimed invention except for the imaging lens is an asymmetric optical lens which has an asymmetric focusing characteristic. However, McMichael teaches that it is known in the art to provide the imaging lens (second group lens 316, 308 @ figure 3 and claim 10;  and paragraph [0037]: e.g., a second lens group 316, which may be a Cooke lens or other three-element system, for example… and paragraph [0040]: e.g., a lens group, such as a Cooke triplet lens, may include at least one lens element (e.g., the Cooke triplet lens comprising three such lens elements) having a freeform surface. In some particular examples, a Cooke triplet lens may include at least one lens element that is a rotationally asymmetric lens, as described below. Examples illustrated in FIGS. 4 and 5 are directed to the former examples of a lens group 400 having a freeform lens element 402. Herein, the name “Cooke triplet lens” refers to a three-element group comprising a negative lens between two positive lenses) is an asymmetric optical lens (600 @ figure 6 and paragraph [0046]: e.g., second lens element 610 is a freeform lens where the second surface 614 is non-spherical, and may have a biconic or a rotationally asymmetric shape) which has an asymmetric focusing characteristic.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Zhu et al with the imaging lens is an asymmetric optical lens which has an asymmetric focusing characteristic as taught by McMichael for the purpose of analyzing accuracy focusing reflected light signals to determine the distances to surfaces from which the emitted laser light has been reflected during in the LIDAR system. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of McMichael as applied to claim 1 above, and further in view of Droz et al (US 2019/0041498).
Regarding claim 2; Zhu et al I view of McMicheal combination discloses all of feature of claimed invention except for the front end of the imaging sensor is provided with a narrow-band band-pass filtering lens; and a center wavelength of the narrow-band band-pass filtering lens is the same as a wavelength of the laser emitted by the laser emitter. However, Droz et al teaches that it is known in the art to provide the front end of the imaging sensor (110 @ figure 1B) is provided with a narrow-band band-pass filtering lens (lens 130, filter 132, aperture 122 of opaque material 120 @ figure 1B); and a center wavelength (figure 1B) of the narrow-band band-pass filtering lens (130, 132, 122 @ figure 1B) is the same as a wavelength (paragraph [0039]-[0040]: e.g., filter 132 may include any optical filter configured to selectively transmit light within a predefined wavelength range. For example, filter 132 can be configured to selectively transmit light within a visible wavelength range, an infrared wavelength range, or any other wavelength range of the light signal emitted by emitter 140. For example, optical filter 132 may be configured to attenuate light of particular wavelengths or divert light of particular wavelengths away from the array 110) of the laser emitted (102 @ figure 1B) by the laser emitter (140 @ figure 1B). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Zhu et al with limitation above as taught by Droz et al for the purpose of improving accuracy of the comparison between the timing of the output light pulses and the timing of the signal pulses measured. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of McMichael as applied to claim 1 above, and further in view of Yasuda (US 2016/00170202).
Regarding claim 3; Zhu et al in view of McMicheal combination discloses all of feature of claimed invention except for the laser emitter comprises a laser driving circuit, a laser diode and a laser projection lens. However, Yasuda teaches that it is known in the art to provide the laser emitter (10, 11, 12 @ figure 1) comprises a laser driving circuit (control unit 10 @ figure 1), a laser diode (laser source 11 @ figure 1) and a laser projection lens (12 @ figure 1). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Zhu . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of McMichael as applied to claim 1 above, and further in view of Von Novak et al (US 2018/0074198).
	Regarding claim 4; Zhu et al in view of McMicheal combination discloses all of feature of claimed invention except for the control and data processing apparatus is electrically connected with the laser emitter and the imaging sensor; the control and data processing apparatus is composed of a timing control interface, a data 30communication interface and a central processing unit; the timing control interface is electrically connected with the laser emitter and the imaging sensor; and the data 9communication interface is electrically connected with the imaging sensor. However, Von Novak et al teaches that it is known in the art to provide the control and data processing apparatus (processing logic 320 @ figure 1 or 1000 @ figure 10 and paragraph [0104]: e.g.,  components of computing system 1000 can be used with FIG. 3. The processing unit 1010 of FIG. 10 may include the logic 320 of FIG. 3) is electrically connected with the laser emitter (304 @ figure 3) and the imaging sensor (306 @ figure 3); the control and data processing apparatus (1000 @ figure 10) is composed of a timing control interface (input devices 1015, output device 1020 having a shutter 316 @ figure 3), a data 30communication interface (130, 133 @ figure 10) and a central processing unit (1010 @ figure 10); the timing control interface (316 @ figure 3) is electrically connected with the laser emitter (310 @ figure 3) and the imaging sensor (318 @ figure 3); and the data 9communication interface (130, 133 @ figure 10) of the control and data processing apparatus (1000 @ figure 10 and paragraph [0104]: e.g.,  components of computing system 1000 can be used with FIG. 3. The processing unit 1010 of FIG. 10 may include the logic 320 of FIG. 3) is electrically connected with the imaging sensor (306 @ figure 3). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine system of Zhu et al with limitation above as taught by Von . 
			
Allowable Subject Matter
Claims 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, taken alone or in combination, fails discloses or render obvious a miniature solid-state laser radar comprising all the specific elements with the specific combination including the control and data processing apparatus is simultaneously connected with 4 laser emitters and 4 imaging sensors; the data communication interface and the imaging sensor are connected through an electronic 5switch; the imaging lens is arranged in front of the imaging sensors to focus the light on the imaging sensors; for the imaging lens, a level angle of the field of vision is greater than or equal to 90 degrees; a dispersion angle of the laser emitted by the laser emitter is greater than or equal to 90 degrees; and the field of vision of the imaging lens is superposed with a laser region emitted by the laser emitter in set forth of claim 5.
The prior art of record, taken alone or in combination, fails discloses or render obvious a data processing for a miniature solid-state laser radar comprising all the specific elements with the specific combination including the structural light algorithm comprises laser light extraction and triangulation solving; the laser light extraction is specifically to extract laser light through background modeling; the background modeling is specifically to compare two adjacent frames of imaging data of the 10imaging sensor; when a difference between two frames of acquired pixel data is greater than a specified threshold, the pixel is determined to be located in a laser light candidate region; and the triangulation solving is specifically to solve three-dimensional coordinates of each sub-pixel point on the imaging sensor belonging to the laser light in a space through the triangulation measurement principle in set forth of claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) McCord et al (US 2019/0162858) discloses a lidar system includes a laser source, an emission lens, a receiving lens configured to receive and focus a return laser beam reflected off of one or more objects to a return beam spot at a focal plane of the receiving lens, and a detector including a plurality of photo sensors arranged as an array at the focal plane of the receiving lens.
2) Irish et al (US 2018/0059220) discloses the laser ranging device to distinguish pulses it generates from pulses generated by other laser ranging devices. Circuitry in the laser ranging device receiver can process a signal made by a detected pulse to determine whether a signature of the detected pulse substantially matches a signature of a transmitted pulse.
3) Oka (US Patent No. 6,529,268) discloses a surface geometry measuring apparatus which relies upon triangulation to measure the distance to an object from a sensor head comprising projection optics and observation optics, wherein the projection optics has a drive mechanism capable of adjusting the laser beam projecting position or the baseline length, the distance to the object is calculated by measuring the baseline length at the time when the point at which a spot of the laser light projected to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



February 7, 2022


							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886